Title: From Alexander Hamilton to Tileman Cruger, 1 February 177[2]
From: Hamilton, Alexander
To: Cruger, Tileman


Teleman Cruger Esqr.
St Croix Febru 1, 177[2]
Sir
Two days ago Capt Newton deliverd me your favour without date & 41 Mules in such order that I have been oblig’d to send all of them to pasture, and of which I expect at least a third will die. The highest offer made me for 20 of the best was 70 ps., whereas if they had been in good order I could readily have obtaind £40 round, which I all along entertaind the most sanguine hopes of. Thus you see how unfortunate the Thunderbolts first Voyage has been. But we must try a second time. Accordingly I have put on Board her some Codfish, Rum & Bread as ⅌ Inclosd Bill Lading & wish them to a good Market.
Capt Newton is to supply himself with Grass on his way down & I must beg the favour of you by all means to buy or hire him a few Guns which is agreeable to Mr. Crugers directions to me. I should do it here if it were possible but there are none to be had upon any terms whatever & it would be undoubtedly a great pity that such a Vessell should be lost for the want of them. To hire would be preferable—which Capt Newton tells me may be done at 20 ps ⅌ Month for a p[ai]r.
It is thought by Judges that the Sloop Thunderbolt ought to carry 60 Mules. If you think so, please to desire the Capt to do it. I have mentiond it to him, but he insists that 48 are as many as she can conveniently hold. The more she brings the better. But I do not pretend to be a Judge of the matter & therefore leave it to you. But Without the utmost dispatch her second Voyage may miscarry like the first. Please to send by the Sloops return a full state of accounts between you & Mr. Cruger that I may enter all things properly.
